Appeal by the employer and” insurance carrier from decisions and awards which directed payments of compensation for the benefit of a dependent crippled child. Appellants contend that the claim, if compensable, should be made against the Special Fund because the application for reopening was within the periods specified in section 25-a. The board has ruled that since the original claim for death benefits, as filed by the mother, was still open the statutory periods of limitation had not begun to toll. We agree with this construction. There is evidence to sustain the finding that Mary Braneiforte was a dependent crippled child at the time of the accident within the meaning of section 16 of the Workmen’s Compensation Law. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 966.]